Opinion by
Cole, J.
The Uncontradicted testimony showed that the medicinal preparations herein are similar to those the subject of Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446). In conformity therewith it was held they are not subject to internal revenue tax, and that the merchandise invoiced as “kwai yuen ki kook” and “mou kun” is still wine containing 21 and 22.7 percent alcohol by volume, respectively. In accordance therewith the former was held dutiable at 20 cents per wine gallon and the “mou kun” at 40 cents per wine gallon.